DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 objected to because of the following informalities:  claim 17 ends as, “…of the current rating being drawn; and”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shomali (U.S. Patent Publication Number 2015/0118896) in view of Arredondo et al. (U.S. Patent Publication Number 2020/0309825).
Regarding Claim 1:
Shomali discloses a medical electrical equipment relocatable power tap having a power cord with a maximum current rating (Fig.’s 1 and 9, relocatable power tap 100 and its related discussion), comprising: a housing having a front side, a rear side, a top side and a bottom side, (Fig.’s 1 and 9, relocatable power tap 100 including housing 102 as shown, and their related discussion; see, for example, paragraphs 0021-0036 which disclose the housing); at least four electrical sockets provided on the front side of the housing, each electrical socket configured to receive a plug belonging to an item of medical electrical equipment (Fig.’s 1 and 9, relocatable power tap 100 with electrical outlets 104-1 through 104-6, and their related discussion; see, for example, paragraphs 0021-0036). While Shomali discloses a power tap, Shomali fails to teach an electrical circuit configured to measure an amount of electrical current being drawn by the power tap.
However, Arredondo et al. discloses a medical electrical equipment relocatable power tap having a power cord with a maximum current rating (Fig.’s 1-3, power strip 18 with outlet sockets 12 and power cord 11, and their related discussion; see, for example, paragraphs 0032-0034), comprising: an electrical circuit mounted in the housing interior, the electrical circuit configured to measure an amount of electrical current being drawn by the power tap (Fig.’s 1-4, current monitoring circuit 20 comprising a current sensor within power strip 18, and their related discussion; see, for example, paragraph 0010, 0013-0019, 0032-0034, 0040, 0045, claims 6-7, 15-16, 19, etc.); and a display provided on the front side of the housing and driven by the electrical circuit, the display configured to provide information reflective of whether the amount of electrical current being drawn by the power tap after an additional item of medical electrical equipment has been plugged into an unoccupied one of the plurality of electrical sockets of the power tap exceeds a maximum allowed current which is less than the maximum current rating of the power cord (Fig.’s 1-4, current monitoring circuit 20, electronic or LED bar graph 16c, and their related discussion; see, for example, paragraph 0010, 0013-0019, 0032-0034, 0040, 0045, claims 6-7, 15-16, 19, etc. which disclose the electronic or LED bar graph may be implemented as a display to provide an indication of the total current with respect to a current rating of the power strip. Said indication may be based on the current monitoring circuit determining that the current drawn by the devices plugged into the outlet sockets exceeds a predetermined current threshold, 75%, 85%, 95%, etc., that are less than the maximum current rating or the power strip). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shomali to incorporate an electrical circuit, as taught within Arredondo, to provide a way to monitor the total power consumption current without estimating or predicting, thereby ensuring the attached devices will maintain access to an uninterrupted power source while staying below the power circuit rated current (see paragraph 0031 for example).
Regarding Claim 2:
Modified Shomali teaches the limitations of the preceding claim 1. Modified Shomali, in further view of Shomali, discloses wherein: the housing’s front side comprises first, second and third facets arranged side-by-side with the second facet being located between the first and third facets, each facet extending between the top side and the bottom side (Fig. 1, first surface 106, second surface 108, third surface 110 as shown, and their related discussion); at least two electrical sockets are provided on each of the first and third facets (Fig. 1, electrical outlets 104-3, 104-4 on second surface 108, electrical outlets 104-5, 104-6 on third surface 110, and their related discussion). While Modified Shomali discloses a display placed on a respective facet of the housing (as taught within Arredondo), as well as a second facet (first In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this case, selecting a given location for the display would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application (i.e. selection of a suitable location which would remain visible to a user). Furthermore, the Applicant is reminded that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “In many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. 
Regarding Claim 5:
Modified Shomali teaches the limitations of the preceding claim 1. Modified Shomali, in further view of Arredondo, discloses wherein: the maximum allowed current is a predetermined percentage of the maximum current rating of the power cord (Fig.’s 1-4, current monitoring circuit 20, electronic or LED bar graph 16c, and their related discussion; see, for example, paragraph 0010, 0013-0019, 0032-0034, 0040, 0045, claims 6-7, 15-16, 19, etc. which disclose an indication may be based on the current monitoring circuit determining that the current drawn by the devices plugged into the outlet sockets exceeds a predetermined current threshold, 75%, 85%, 95%, etc., that are less than the maximum current rating or the power strip).
Regarding Claim 6:
Modified Shomali teaches the limitations of the preceding claim 5. Modified Shomali, in further view of Arredondo, discloses wherein: the maximum allowed current is 75% of the maximum current rating of the power cord (Fig.’s 1-4, current monitoring circuit 20, electronic or LED bar graph 16c, and their related discussion; see, for example, paragraph 0010, 0013-0019, 0032-0034, 0040, 0045, claims 6-7, 15-16, 19, etc. which disclose an indication may be based on the current monitoring circuit determining that the current drawn by the devices plugged into the outlet sockets exceeds a predetermined current threshold, 75%, 85%, 95%, etc., that are less than the maximum current rating or the power strip). It should be noted that discovering the optimum or workable ranges involves only ordinary skill in the art. In re Aller, 105 USPQ 233.
Regarding Claim 7:
Modified Shomali teaches the limitations of the preceding claim 6. Modified Shomali, in further view of Arredondo, discloses wherein: the maximum current rating of the power cord is 20 amps and the maximum allowed current is 15 amps (see, for example, paragraphs 0029, 0045, etc. which disclose the power strip may be rated for 15 or 20 Amperes, and in a case where it is rated for 20 Amps, the threshold may be 15 Amps). It should be noted that discovering the optimum or workable ranges involves only ordinary skill in the art. In re Aller, 
Regarding Claim 8:
Modified Shomali teaches the limitations of the preceding claim 5. Modified Shomali, in further view of Arredondo, discloses wherein: the maximum current rating of the power cord is 16 amps and the maximum allowed current is 12 amps (see, for example, paragraphs 0029, 0045, etc. which disclose the power strip may be rated for 15 or 20 Amperes, and in a case where it is rated for 20 Amps, the threshold may be 15 Amps). While Modified Shomali discloses examples of utilizing a 15 Amp or 20 Amp rated power cord and the respective percentages so as to establish a maximum allowed current, Modified Shomali fails to explicitly recite a 16-amp power cord, however it should be noted that discovering the optimum or workable ranges involves only ordinary skill in the art. In re Aller, 105 USPQ 233. In this case, selecting a given power cord amperage (15, 16, 20, etc.) would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
Regarding Claim 9:
Modified Shomali teaches the limitations of the preceding claim 1. Modified Shomali, in further view of Shomali, discloses wherein: the housing’s top side comprises an overhang which overhangs at least the first and third facets (Fig. 1, lip 118 and shelf portion 122, and their related discussion; see, for example, paragraphs 0030-0034); and the overhang is vertically spaced apart from an uppermost one of the electrical sockets on the first and third facets by a minimum spacing (Fig. 1, lip 118 and shelf portion 122, electrical outlets 104-3 and 104-5 with spacing as shown, and their related discussion; see, for example, paragraphs 0030-0034). While Modified Shomali discloses an overhang as well as the overhang being vertically spaced apart from the uppermost electrical sockets, Modified Shomali fails to teach the vertical spacing is by a minimum spacing of S1 ≥ 5 cm. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Shomali to space an overhang greater than, or equal to, 5 cm away from the uppermost electrical socket, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). Furthermore, discovering the optimum or workable ranges involves only ordinary skill in the art. In re Aller, 105 USPQ 233. In this case, selecting a given spacing between an overhang and electrical socket would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application (i.e. selecting a desired distance between the electrical socket and an overhang which may potentially house, hold or shelve liquids or objects which would potentially cause damage to the electrical sockets).
Regarding Claim 10:
Modified Shomali teaches the limitations of the preceding claim 1. Modified Shomali, in further view of Arredondo, discloses wherein: the electrical sockets belong to hospital grade duplex receptacles (see, for example, paragraphs 0004, 0011, 0031-0033, etc. See also Shomali: Abstract, paragraphs 0003-0005, etc.); a total of four electrical sockets are provided (Shomali: Fig.’s 1 and 9, relocatable power tap 100 with electrical outlets 104-3, 104-4, 104-5, and 104-6, and their related discussion; see, for example, paragraphs 0021-0036); and the electrical circuit further comprises at least one circuit breaker configured to protect the power tap from excess current draw (see, for example, paragraphs 0004, 0012, 0031, claim 14, etc. which disclose further comprising a circuit breaker).
Regarding Claim 11:
Modified Shomali teaches the limitations of the preceding claim 1. Modified Shomali, in further view of Arredondo, discloses wherein: the display comprises a row of lights configured to function as a bar graph, at least some of the lights differing in color from others of the lights (Fig. 3, electronic or LED bar graph 16c and its related discussion; see, for example, paragraph 0034 which discloses the use of an LED bar graph which may be multicolored LED, tricolor LED, etc.).
Regarding Claim 12:
Modified Shomali teaches the limitations of the preceding claim 1. Modified Shomali, in further view of Arredondo, discloses wherein the electrical circuit comprises: at least one current sensor configured to sense the instantaneous electrical current flowing through the relocatable power tap, when the relocatable power tap is plugged into an electrical outlet and is used to power at least one item of medical electrical equipment (Fig. 4, current monitoring circuit 20 comprising current sensor as shown, and their related discussion; see, for example, paragraphs 0010, 0040, etc.); a detection circuit configured to measure the instantaneous electrical current, and output a drive signal in response thereto (Fig. 4, current monitoring circuit 20 and its related discussion; see, for example, paragraphs 0006, 0040, etc. which disclose the current monitoring circuit 20 is configured to measure the current flowing through the conductive path, and may be comprised of a plurality of components including current detection circuits. See also the related discussion with respect to causing the indicator to indicate when the total current is within or outside of a predetermined amount, such as that carried out within step 530 of Fig. 5); and a display circuit configured to control the display, in response to the drive signal (Fig.’s 3-5, current monitoring circuit 20, step 530, electronic or LED bar graph 16c, and their related discussion; see, for example, paragraphs 0034, 0040, 0046, etc.). It should also be noted that it has been held that constructing a formerly integral structure into various separable elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. In this instance, deconstructing the respective current monitoring circuits into its various elements would involve only routine skill in the art.
Regarding Claim 13:
Modified Shomali teaches the limitations of the preceding claim 12. Modified Shomali, in further view of Arredondo, discloses wherein: the display comprises a row of lights configured to function as a bar graph (Fig. 3, electronic or LED bar graph 16c and its related discussion; see, for example, paragraph 0034 which discloses the use of an LED bar graph), the display circuit is configured to illuminate one or more of the lights in response to said drive signal (Fig.’s 3-5, current monitoring circuit 20, step 530, electronic or LED bar graph 16c, and their related discussion; see, for example, paragraphs 0034-0036, 0038, 0040, 0046, etc.); and the number of lights illuminated by the display circuit is proportional to a voltage level of the (Fig.’s 3-5, current monitoring circuit 20, step 530, electronic or LED bar graph 16c, and their related discussion; see, for example, paragraphs 0034-0036, 0038, 0040, 0046, etc. which disclose the indication is made with respect to a current rating of the power strip including flashing at a rate or color changes in a way that is related to how close the measured total current is to the predetermined threshold or the current rating of the power strip. Paragraph 0038 discusses such an implementation within a bar graph).
Regarding Claim 14:
Modified Shomali teaches the limitations of the preceding claim 13. Modified Shomali, in further view of Arredondo, discloses wherein: the display circuit comprises one or more comparators configured to compare the voltage level of the drive signal with a reference voltage (Fig.’s 4-5, current monitoring circuit 20 comprising comparator 23 for example, steps 510-520, and their related discussion; see, for example, paragraphs 0010, 0017, 0040-0042, 0045-0046, etc.), and the display circuit is configured to illuminate a particular one of the lights of the row of lights, if the voltage level of the drive signal exceeds the reference voltage (Fig.’s 3-5, current monitoring circuit 20, step 530, electronic or LED bar graph 16c, and their related discussion; see, for example, paragraphs 0034-0036, 0038, 0040, 0046, etc. which disclose the indication is made with respect to a current rating of the power strip including flashing at a rate or color changes in a way that is related to how close the measured total current is to the predetermined threshold or the current rating of the power strip. Paragraph 0038 discusses such an implementation within a bar graph).
Regarding Claim 15:
Modified Shomali teaches the limitations of the preceding claim 14. Modified Shomali, in further view of Arredondo, discloses wherein: the row of lights is a vertical row of lights (Fig. 3, electronic or LED bar graph 16c and its related discussion; see, for example, paragraph 0034 which discloses the use of an LED bar graph); and the display circuit is configured to illuminate the uppermost light in the row of lights, if the voltage level of the drive signal exceeds the reference voltage (Fig.’s 3-5, current monitoring circuit 20, step 530, electronic or LED bar graph 16c, and their related discussion; see, for example, paragraphs 0034-0036, 0038, 0040, 0046, etc. which disclose the indication is made with respect to a current rating of the power strip including flashing at a rate or color changes in a way that is related to how close the measured total current is to the predetermined threshold or the current rating of the power strip. Paragraph 0038 discusses such an implementation within a bar graph including providing an indication of how close the measured total current flowing is to the maximum current capacitor or the rated current of the power strip. The bar graph may include several colors or gradients of colors ranging from green, indicating a good margin of safety, continuing up to yellow bars, and eventually to red bars at the top of the bar graph indicating the power strip is operating above the desired amount).
Regarding Claim 16:
Modified Shomali teaches the limitations of the preceding claim 13. Modified Shomali, in further view of Arredondo, discloses wherein: the display bears indicia reflective of an amperage of the instantaneous current being drawn (Fig.’s 3-5, current monitoring circuit 20, step 530, electronic or LED bar graph 16c, and their related discussion; see, for example, paragraphs 0034-0036, 0038, 0040, 0046, etc. which disclose the bar graph will reflect an indication of the current level with respect to the amperage amount threshold).
Regarding Claim 17:
Modified Shomali teaches the limitations of the preceding claim 13. Modified Shomali, in further view of Arredondo, discloses wherein: the display bears indicia reflective of a percentage of the maximum current rating being drawn (Fig.’s 3-5, current monitoring circuit 20, step 530, electronic or LED bar graph 16c, and their related discussion; see, for example, paragraphs 0034-0036, 0038, 0040, 0046, etc. which disclose the bar graph will reflect an indication of the current level with respect to the amperage amount as it relates to a respective predetermined percentage, i.e. 60%, 75%, etc.).
Regarding Claim 18:
Modified Shomali teaches the limitations of the preceding claim 14. Modified Shomali, in further view of Arredondo, discloses wherein: the display bears indicia in the form of an indicator bar associated with each current display window (Fig. 3, electronic or LED bar graph 16c and its related discussion; see, for example, paragraph 0034 which discloses the use of an LED bar graph), each indicator bar having a different length, the length of a given indicator bar (Fig.’s 3-5, current monitoring circuit 20, step 530, electronic or LED bar graph 16c, and their related discussion; see, for example, paragraphs 0034-0036, 0038, 0040, 0046, etc. which disclose the indication is made with respect to a current rating of the power strip including flashing at a rate or color changes in a way that is related to how close the measured total current is to the predetermined threshold or the current rating of the power strip. Paragraph 0038 discusses such an implementation within a bar graph including providing an indication of how close the measured total current flowing is to the maximum current capacitor or the rated current of the power strip. The length of each bar being different as the graph extends from an ‘OK’ end to the ‘WARNING’ end, proportional to the amount of current drawn). While Modified Shomali teaches the display as claimed, Modified Shomali fails to explicitly teach the display is horizontally oriented. However, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, as there is a finite number of identified predictable solutions. It has been held that a change in configuration, without any criticality, is nothing more than one of a finite number of ways that would of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See In re Dailey
Regarding Claim 19:
Modified Shomali teaches the limitations of the preceding claim 1. Modified Shomali, in further view of Shomali, discloses a channel formed on the housing’s rear side and configured to receive a portion of a pole belonging to one or more of an IV pole, a leg or rail of a medical cart, and a leg or rail of a hospital bed (Fig.’s 6-9, pole 802/IV pole 902, rear portion 602 as shown, and their related discussion); a clamp assembly comprising a set screw supported by the housing and extending in a first direction transverse to the channel, and at least one clamping surface provided on the housing and facing in a second direction that is opposite to the first direction (Fig.’s 6-9, releasable locking device including a thumbscrew, including a bolt having a surface 608 to press against a surface of a pole, handle 610 to screw the bolt through a nut embedded within the housing, and their related discussion; see, for example, paragraphs 0042-0049), wherein the set screw and the at least one abutment surface are configured to frictionally mount the housing to the pole, when the power tap is positioned such that a portion of the pole is received into the channel (Fig.’s 6-9, releasable locking device including a thumbscrew, including a bolt having a surface 608 to press against a surface of a pole positioned within concave surface 604 and protrusions 606, handle 610 to screw the bolt through a nut embedded within the housing, and their related discussion; see, for example, paragraphs 0042-0049).
Regarding Claim 22:
Modified Shomali teaches the limitations of the preceding claim 1. Modified Shomali, in further view of Shomali, discloses wherein: the top side further comprises an upwardly (Fig. 1, lip 118 and its related discussion).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shomali (U.S. Patent Publication Number 2015/0118896) in view of Arredondo et al. (U.S. Patent Publication Number 2020/0309825) and in further view of Greenberg (U.S. Patent Publication Number 2011/0012589).
Regarding Claim 4:
Modified Shomali teaches the limitations of the preceding claim 1. While Modified Shomali discloses a power cord, Modified Shomali fails to teach the power cord further comprises a current monitoring loop configured to accommodate an external current probe.
However, Greenberg discloses the power cord further comprises a current monitoring loop configured to accommodate an external current probe (Fig. 2, clamp 140 and its related discussion; see, for example, paragraphs 0014-0019). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Shomali to include a current monitoring loop configured to accommodate an external current probe, as taught within Greenberg, to improve the capability for measuring current flowing through the power tap, thereby providing system redundancy with respect to the amount of current flowing through said tap.
Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shomali (U.S. Patent Publication Number 2015/0118896) in view of Arredondo et al. (U.S. Patent Publication Number 2020/0309825) and in further view of Malkus et al. (U.S. Patent Publication Number 2009/0046402). 
Regarding Claim 20:
Modified Shomali teaches the limitations of the preceding claim 19. Modified Shomali fails to teach a friction-enhancing pad.
However, Malkus et al. discloses a friction-enhancing pad formed on a wall of the channel, and configured to abut a pole, when the power tap is positioned such that a portion of the pole is received into the channel (Fig.’s 1A and 4-4A, friction-enhancing pads 256 on wall 258 of channel 130A placed on pole 490, and their related discussion; see, for example, paragraphs 0031, 0064, claims 2-3, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Shomali to incorporate friction-enhancing pads, as taught within Malkus, to mitigate slippage of the power supply relative to the pole.
Regarding Claim 21:
Modified Shomali teaches the limitations of the preceding claim 1. While Modified Shomali discloses the housing receiving a handle 610, Modified Shomali fails to teach an aperture formed on the housing for mounting the power tap to a side of a medical cart.
However, Malkus et al. discloses an aperture formed on the housing, the aperture configured to receive fasteners for mounting the power tap to a side of a medical cart (Fig. 2, aperture 236 for receiving clamping screw 132, and their related discussion; see, for example, paragraphs 0030-0031 which disclose the housing including an aperture for receiving the clamping screw which may be used to fasten the housing to a leg of a cart or hospital bed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Shomali to incorporate an aperture on the housing for mounting the power tap to a medical cart, as taught within Malkus, to allow for the power tap to be suitable for attachment to a variety of pieces of medical equipment, including hospital beds, carts, poles, etc. Furthermore, while Modified Shomali teaches an aperture formed on the housing, Modified Shomali fails to teach at least two spaced apart apertures. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Shomali to include a plurality of apertures since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  dependent claim 3 further limits the respective structure associated with the housing of the relocatable power tap including a current sensing bar configured to accommodate an external current probe; and the electrical circuit comprises a current monitoring loop which passes through the housing’s current sensing bar. While external current probes are known in the art, .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836